ON SUGGESTION OF ERROR.
Upon a careful re-examination of this record, we cannot safely say that there is no substantial, reasonable testimony in support of plaintiff's case. The rule, which we have on several occasions restated, is as follows: "If there be any substantial, reasonable testimony, and conceding that testimony to be true, which sustains the case of a party litigant, a peremptory instruction should not be granted against that party. When, however, the verdict of the jury has been returned, and a motion for a new trial is made upon the ground that the verdict is contrary to the evidence, the duty of the trial judge is then to look back over the entire testimony, and if he be of the opinion that the verdict is against the overwhelming weight or clearly against the great preponderance of the evidence, his duty is to set aside the verdict and grant a new trial." Justice v. State, 170 Miss. 96, 98, 154 So. 265.
Suggestion of error overruled. *Page 457